IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10300
                          Summary Calendar



ROJELIO MORA MINJAREZ,

                                         Plaintiff-Appellant,

versus

ATTORNEY GENERAL OF TEXAS; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE -
INSTITUTIONAL DIVISION,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:99-CV-2445-H
                         --------------------
                          September 18, 2001

Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Rojelio Mora Minjarez, Texas prisoner # 559456, appeals the

district court’s denial of his motion for reconsideration of his

42 U.S.C. § 1983 lawsuit, which he raised under FED. R. CIV. P.

60(b)(1).   Minjarez asserts that the district court erred in

dismissing his lawsuit as frivolous; that the court improperly

relied upon Heck v. Humphrey, 512 U.S. 477 (1994), to deny him

relief; that the district court had “misinterpreted” the basis of

his complaint; that Minjarez had forfeited his earned good-time

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10300
                                -2-

credits without the benefit of a hearing; and that Minjarez had

been bound to mandatory supervision despite the fact that the

Texas law governing mandatory supervision was unconstitutional

and despite the fact that Minjarez had failed to sign the

contract allowing for such supervision.   Minjarez has failed to

show that the district court abused its discretion in denying the

motion.   See Travelers Ins. Co. v. Liljeberg Enter., Inc., 38
F.3d 1404, 1408 (5th Cir. 1994); Seven Elves, Inc. v. Eskenazi,

635 F.2d 396, 402 (5th Cir. 1981).   Consequently, the judgment of

the district court is AFFIRMED.

     Minjarez has also filed a “Motion for Equitable Relief and

Damages.”   This motion is DENIED.

     AFFIRMED; MOTION DENIED.